Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
1) The prior art Hasegawa et al. Publication No. US 2017/0110835 discloses an electronic device [Fig. 1, 100] comprising: a connector [Fig. 1, 20] comprising a plurality of contacts; a power converter [Fig. 3, A/D 13]; a corrosion detection circuit [abstract; a presence of the liquid at the connector].
However, Hasegawa does not disclose a power converter to provide a first voltage at a first contact in the plurality of contacts, wherein providing the first voltage at the first contact generates a resulting current; and a corrosion detection circuit to receive the resulting current, to convert the resulting current to a second voltage; and to determine whether liquid is present at the first contact based on the second voltage, wherein responsive to the determination of the presence of a liquid at the first contact in the plurality of contacts, the power converter reduces a power supply voltage provided to an accessory device. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
2) The prior art by Connell et al. Publication No. US 2016/0313270 discloses 
an electronic device [abstract, electronic device] comprising: a connector [abstract, electrical connector with a plurality of electrical contacts] comprising a plurality 
However, Hasegawa does not disclose a power converter to provide a first voltage at a first contact in the plurality of contacts, wherein providing the first voltage at the first contact generates a resulting current; and a corrosion detection circuit to receive the resulting current, to convert the resulting current to a second voltage; and to determine whether liquid is present at the first contact based on the second voltage, wherein responsive to the determination of the presence of a liquid at the first contact in the plurality of contacts, the power converter reduces a power supply voltage provided to an accessory device. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836